Citation Nr: 0909053	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  07-16 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a respiratory 
condition, to include residuals of pneumonia.

2.  Entitlement to service connection for a neck 
disorder/neck pain.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
headaches.

4.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
shortening of the left leg and residuals of leg pathology 
claimed as left leg and lower back condition (leg/back 
condition).


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1945 to 
January 1947.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2006 rating decision.
 

FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection 
for a leg/back condition was denied by an August 1950 rating 
decision; the evidence submitted since August 1950 is either 
cumulative or redundant of evidence that was already 
submitted, does not relate to an unestablished fact, and 
fails to raise a reasonable possibility of substantiating the 
Veteran's claim.

2.  The Veteran's claim of entitlement to service connection 
for headaches was denied by an August 1950 rating decision; 
the evidence submitted since August 1950 is either cumulative 
or redundant of evidence that was already submitted, does not 
relate to an unestablished fact, and fails to raise a 
reasonable possibility of substantiating the Veteran's claim.

3.  The evidence fails to relate a current respiratory 
condition to the Veteran's time in service.

4.  The evidence fails to relate a current neck disability to 
the Veteran's time in service.


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted and the 
Veteran's claim of entitlement to service connection for a 
leg/back condition is not reopened. 38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302 
(2008).

2.  New and material evidence has not been submitted and the 
Veteran's claim of entitlement to service connection for 
headaches is not reopened. 38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302 (2008).

3.  Criteria for service connection for a respiratory 
condition to include, pneumonia residuals, have not been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).

4.  Criteria for service connection for a neck condition have 
not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The Veteran's claims of entitlement to service connection for 
a left leg condition and for headaches were denied by an 
August 1950 rating decision which is now final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302.  However, a 
previously denied claim may be reopened by the submission of 
new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.

New evidence is defined as evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Leg/back condition

The Veteran's claim of entitlement to service connection for 
a leg/back condition was initially denied in an August 1950 
rating decision.  At the time of that rating decision, the 
evidence of record contained service treatment records 
showing treatment of an old fracture of the left femur with 
atrophy of the left thigh.  The Veteran was prescribed 
treatment with heat daily for 10 days and was temporarily 
restricted from long marches and heavy duty.  Additionally, 
at his separation physical the Veteran was found to have 
shortening of his left thigh with compensating scoliosis.  
This condition was noted to have existed prior to enlistment. 

The Veteran's claim was denied as it was found that there was 
no evidence that the condition which existed prior to 
enlistment had been re-injured or aggravated by the Veteran's 
time in service.

In August 2006, the Veteran wrote a letter indicating that he 
had been hit by a car while riding a bicycle in 1943 which 
required almost a year to heal.  Following his recovery, the 
Veteran enlisted in the military, and he believes that 
physical drills during basic training aggravated his pre-
existing condition.  He recalled that at his separation 
physical he was told that his spine was severely curved and 
should be examined more closely; and that eventually through 
subsequent post-service medical testing it was determined 
that his left leg was shorter than his right leg.

At a hearing before the Board in June 2008, the Veteran's 
representative asserted that the Veteran's headaches and his 
left leg were the result of aggravation of pre-existing 
injuries that were incurred in a car accident in 1943.  The 
Veteran argued that he enlisted in July 1945, roughly a year 
and a half after his motor vehicle accident (which occurred 
in November 1943) and was found qualified for service, and he 
completed basic training.  The Veteran indicated that he was 
a clerk typist and was attached to the commanding officer as 
a distribution clerk, where his responsibilities included 
typing up orders.  However, prior to going to Germany, the 
Veteran's representative noted that the Veteran had been put 
on 10 days of heat treatment with restricted duty (which is 
confirmed by service treatment records).  The Veteran stated 
that following basic training the headaches never went away, 
but instead got worse.  The Veteran stated that he had to 
have his left shoe built up following service, but during 
service he spent a year and a half without any corrective 
shoe.  The Veteran estimated that sometime between when he 
was discharged in 1947 and 1950 he was given a built-up shoe.  

Also submitted since the denial in 1950 were treatment 
records following the motor vehicle accident in 1943.  
However, these records merely describe treatment of the 
Veteran's left leg prior to entering service, and do not 
address the condition of his left leg or back following 
service.

While the Veteran contends that his leg/back injury was 
aggravated by service, he has submitted no medical evidence 
to support this contention; and in April 2007, the Veteran 
specifically stated that he had no additional evidence to 
submit.

The only medical records submitted regarding the Veteran's 
leg/back deal with pre-service treatment following his 
involvement in a motor vehicle accident; as such this 
evidence is not considered material as it does not address 
aggravation during service.  Furthermore, the Veteran's 
testimony and comments address the discrepancy in the length 
of his legs and his scoliosis, both of which were known at 
the time his claim was previously denied in 1950.  As such, 
this information is similarly found not to be new.

While the veteran believes that his left leg and back were 
aggravated by his time in service, he is not medically 
qualified to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As 
such, his opinion is insufficient to prove the occurrence of 
aggravation. 

Therefore, because all the evidence submitted since the 
Veteran's claim was initially denied is considered to be 
either not new or not material, the Veteran's claim is not 
reopened.

Headaches

The Veteran's claim of entitlement to service connection for 
headaches was initially denied in an August 1950 rating 
decision.  At the time of that rating decision, the evidence 
of record contained service treatment records which showed a 
single complaint of headaches in conjunction with treatment 
of nasopharyngitis.  However, at the Veteran's separation 
physical the Veteran was found to be neurologically normal, 
and no headaches were reported.

In 2006, the Veteran testified at a hearing before the Board 
that he had headaches while stationed in Germany.  However, 
no treatment records describing any such treatment were found 
in the Veteran's service treatment records.

Also submitted since the denial in 1950 were treatment 
records following the motor vehicle accident in 1943.  It is 
noted that these records do reflect complaints of headaches, 
but the records only describe complaints from before the 
Veteran enlisted in service and therefore are not material to 
determining whether a headache condition was aggravated by 
service.  The Board does not doubt the Veteran's 
representative's suggestion that the Veteran had headaches 
following being struck by a car, but no medical evidence has 
been submitted showing any headache treatment in the past 50 
years.  As such, the Board concludes that while some new 
evidence has been presented it is either cumulative or 
redundant of evidence that was already submitted, does not 
relate to an unestablished fact, and fails to raise a 
reasonable possibility of substantiating the Veteran's claim.  
Therefore, the Veteran's claim is not reopened.

II.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303. 

Respiratory Condition 

At the Veteran's hearing before the Board in June 2008, the 
Veteran's representative indicated that the Veteran had had a 
lot of upper respiratory conditions, but he did not know 
whether they were related to the Veteran's acute bout of 
pneumonia while in service.  The Veteran stated that he had 
been diagnosed with COPD, but he indicated that he had not 
found a doctor who was willing to relate his respiratory 
condition to his time in service.

Service treatment records do show treatment of several 
respiratory conditions while the Veteran was in service.  In 
January 1945, the Veteran was treated for a sore throat and 
was diagnosed with nasopharyngitis; and in September 1946 and 
November 1947 the Veteran was again diagnosed with 
nasopharyngitis; however, the latter two cases were 
specifically noted to be acute, and on the Veteran's 
separation physical no ear, nose, or throat problems were 
noted, and the Veteran's lungs were found to be normal.

In August 2006, the Veteran wrote a letter in which he 
indicated that while being shipped through Europe via trains, 
he came down with pneumonia; although there is no record of 
treatment of such a condition while in service.

Regardless, following service, the Veteran's claims file is 
void of any records showing treatment of any respiratory 
condition in the more than 50 years following service; and 
the Veteran denied having any additional evidence to submit 
in April 2007.  

In this case, while the Veteran was treated for 
nasopharyngitis on several occasions during service, the 
bouts were noted to be acute, and no respiratory problem was 
detected by the Veteran's separation physical.  While the 
Veteran suggests that he currently has a respiratory 
condition, he has not submitted, nor directed VA to obtain, 
any medical records describing such treatment and/or 
diagnosis.  Additionally, no medical opinion of record has 
been advanced suggesting that the Veteran has a respiratory 
condition that is related to service, and the Veteran even 
testified that the doctors he had spoken with were hesitant 
to provide such a nexus opinion. 

While the veteran believes that he has a respiratory 
condition that is related to his time in service, he is not 
medically qualified to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  As such, his opinion is insufficient to 
establish service connection.  

Therefore, the criteria for service connection have not been 
met, and the Veteran's claim is accordingly denied.

Neck Condition

The Veteran and his representative testified at a hearing 
before the Board in June 2008 that they believed the 
Veteran's neck condition was caused by his pre-military motor 
vehicle accident, but was then aggravated by his time in 
service. 

The Veteran stated that he did not know when the neck injury 
had started, but he remembered that his neck hurt while in 
service.

Service treatment records show that the veteran reported a 
pain in his neck for 2 days in conjunction with treatment for 
nasopharyngitis; however, no neck disability was diagnosed.  
On the Veteran's separation physical, there was no neck 
problem diagnosed, and no evidence of any complaints of a 
neck problem.  The Veteran was discharged from service in 
1947.

In August 2006, the Veteran wrote a letter in which he 
indicated that he had constant headaches, which he attributed 
to his injury in the skull, neck and face; and which he 
reported were treated with pain pills.

However, there has been no medical evidence advanced in the 
more than half a century since the Veteran was discharged 
from service to suggest that he has a current neck 
disability; and, even if he does, no evidence has been 
submitted showing that it either had its onset during 
service, or was aggravated by service. 

As such, the criteria for service connection have not been 
met, and the Veteran's claim is denied.

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by letters 
dated in August 2006 and September 2006, which informed the 
veteran of all the elements required by the Pelegrini II 
Court as stated above.  Additionally, the two letters 
provided the Veteran with definitions of new and material in 
the context of reopening a claim, and informed him why his 
claims of entitlement to service connection for headaches and 
for a leg/back condition were previously denied.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

VA and private treatment records have been obtained, as were 
service treatment records.  Additionally, the veteran was 
offered the opportunity to testify at a hearing before the 
Board, but he declined.  While no VA examination was 
provided, there was no medical suggestion that any current 
disability even might be related to the Veteran's time in 
service more than 50 years ago.  As such, no duty to provide 
an examination was triggered.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

Service connection for a respiratory condition, to include 
residuals of pneumonia, is denied.

Service connection for a neck disorder/neck pain is denied.

New and material evidence has not been presented and the 
Veteran's claim of entitlement to service connection for 
headaches is not reopened.

New and material evidence has not been presented and the 
Veteran's claim of entitlement to service connection for 
shortening of the left leg and residuals of leg pathology 
claimed as left leg and lower back condition (leg/back 
condition) is not reopened.


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


